Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance

Allowed Claims
Claims 1-13 are allowed over the prior art of record.

Reason for Allowance
The instant claims are drawn to a process for preparing ethyleneamines and/or alkanolamines, comprising the following steps: 1) reacting MEG with ammonia in the presence of hydrogen and an amination catalyst; 2) removing hydrogen and ammonia from the reaction output from stage 1, wherein the removal of hydrogen and ammonia in stage 2 comprises the following steps: 2-1) separating the reaction output from stage 1 into a gaseous phase comprising ammonia and hydrogen, and a liquid phase comprising ethyleneamines and/or alkanolamines, 2-2) passing the gaseous phase from stage 2-1) through one or more condensers to obtain one or more liquid phases in which ammonia has been enriched, and a gaseous phase in which hydrogen has been enriched, 2-3) contacting the gaseous phase from stage 2-2) with MEG so as to obtain a liquid phase comprising MEG and ammonia and a gaseous phase comprising hydrogen and optionally ammonia.

Van Cauwenberge et al. teaches a process for preparing ethylene amines and ethanolamines by hydrogenative amination of monoethylene glycol and ammonia in the presence of a catalyst, in which the removal of hydrogen and ammonia is performed via multistage distillation along with the product. The fractionation of the mixture is carried out in two separation sequences by multistage distillation, with ammonia and any hydrogen present firstly being separated off in the first separation sequence and separation into unreacted MEG and MEOA, EDA, PIP, DETA, AEEA, AEPIP, TETA and higher ethylene amines being effected in the second separation sequence. (abstract and paragraphs 52-54).
Van Cauwenberge et al. is deficient in that it does not teach applicant’s multistage separation and removal of ammonia and hydrogen via condensers, through the formation of an enriched ammonia liquid phase and separately the formation of an enriched gaseous hydrogen phase, which is then combined along with the monoethylene glycol to form both a gaseous and liquid phase for further reaction.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above.  Hence, the claimed process is considered novel and unobvious over the prior art.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Ashley Pezzner on 1/15/21.
The application has been amended as follows:
In the Claims

In claim 1, the following has been deleted whenever it appears (lines 3, 11, 12):
“MEG”
and replaced by
— monoethylene glycol—

In claims 2, line 1, the following has been deleted:
“MEG”
and replaced by
— monoethylene glycol—

In claims 3, line 2, the following has been deleted:
“MEG”
and replaced by
— monoethylene glycol—


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658